Citation Nr: 1454705	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-12 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for hydronephrosis of the left kidney. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran had active service from January 1954 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision of the St. Petersburg, Florida, regional office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In reply to the most recent supplemental statement of the case, the Veteran submitted an October 2014 statement in which he expressed his dissatisfaction with his August 2014 VA examination.  He also requested that his current treatment records be obtained from Lee County VA Healthcare Center for treatment from 2012 to the present.  The Veteran further asked that records be obtained from Ft. Myers VA Outpatient Clinic, where he was a patient from 2010 until it closed in 2012.  The Veteran notes that he had attempted to obtain the Ft. Myers records himself but had so far been unsuccessful.  

A review of the record confirms that the Veteran's VA treatment records appear to be incomplete.  There are no records from Lee County for 2012 or 2014, and only two records for 2013, one of which was submitted by the Veteran.  Similarly, while there are records from Ft. Myers through 2010, there are only two records from 2011 and none for 2012.  Finally, the Veteran testified at his April 2014 hearing that he was receiving treatment at the Cape Coral VA Medical Center.  There does not appear to have been an attempt to obtain any records from this facility.  

VA has a duty to obtain records in the custody of a Federal Department or agency.  This includes records from VA medical facilities.  38 C.F.R. § 3.159(c)(2) (2014).  The Veteran has requested that these records be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of the Veteran's VA treatment for hydronephrosis of the left kidney from 2009 to the present.  Records should be obtained from VA facilities at Lee County, Ft. Myers, and Cape Coral, as reported by the Veteran.  

Any negative responses should be documented.  Attempts to obtain these records must continue until it is determined the records do not exist or further attempts to obtain them would be futile, and this finding should be documented in the record.  

2.  If the evidence indicates a change in the disability, the Veteran should be afforded a new examination.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

